Citation Nr: 0940765	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-31 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinea cruris 
(claimed as "jungle rot").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1969 to January 1972.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for PTSD, rated 10 percent, 
effective November 18, 2003, continued a 0 percent rating for 
bilateral hearing loss, and denied service connection for 
tinea cruris.  An interim rating decision in August 2008 
increased the rating for PTSD to 30 percent, effective 
November 18, 2003.  The case was before the Board in May 
2009, when it was remanded for additional development.  In 
September 2009, a videoconference hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the Veteran's claims file.  During the hearing, the Veteran 
submitted additional evidence with a waiver of RO 
consideration.  

The matter of the rating for bilateral hearing loss is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.  


FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's PTSD 
shown to have been manifested by symptoms more disabling than 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform; occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, impaired abstract thinking, 
and difficulty in establishing and maintaining effective 
relationships is not shown.  

2.  Tinea cruris was not manifested in service and is not 
shown to be related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic 
Code (Code) 9411 (2009).  

2.  Service connection for tinea cruris is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the claim of service connection for tinea cruris, 
the Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A February 2004 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  While the Veteran was not 
advised of the criteria governing effective dates of awards, 
he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as effective date criteria have no significance 
unless the claim is allowed, and the decision below does not 
do so.  

Regarding the matter of the rating for PTSD, as the rating 
decision on appeal granted service connection, and assigned a 
disability rating and effective date for the award, statutory 
notice had served its purpose, and its application was no 
longer required.  Id., aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  An August 2005 statement of the case 
(SOC) provided notice on the "downstream" issue of 
entitlement to an increased initial rating, while an August 
2008 supplemental SOC (SSOC) readjudicated the matter after 
the appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has 
had ample opportunity to respond/supplement the record, and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  He has not alleged that notice in this case was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements").  

Regarding VA's duty to assist, the Veteran's pertinent 
service treatment records (STRs) and post-service treatment 
records have been secured.  He was not afforded a nexus 
examination with respect to the tinea cruris disability.  
However, the Board concludes that a VA examination for such 
purpose is not necessary.  Under 38 C.F.R. § 3.159(c)(4), an 
examination or opinion is necessary if the evidence of record 
is insufficient to decide the issue but: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; and (B) establishes that the veteran suffered an 
event, injury, or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  There is no evidence 
of tinea cruris in service, no objective evidence of an event 
involving tinea cruris in service, no medical evidence of 
tinea cruris until many years after the Veteran's service, 
and no competent (medical) evidence that even suggests that 
there may be a nexus between the Veteran's current tinea 
cruris and his service.  A medical opinion is not necessary 
to decide this claim, as such opinion could not establish 
that there was an event, injury, or disease in service (to 
which current disability could be related).  See also Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not 
required to accept a medical opinion that is based on the 
appellant's recitation of medical history).  Hence, even the 
"low threshold" standard as to when a VA examination is 
necessary outlined by the United States Court of Appeals for 
Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006) is not met.  The RO arranged for 
examinations of the Veteran for his PTSD claim.  Neither the 
Veteran nor his attorney has identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claims.  

B.	Legal Criteria, Factual Background, and Analysis

Service Connection for Tinea Cruris

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

A September 1970 Report of Medical History noted that the 
Veteran had or previously had a skin disease.  On his 
December 1971 separation examination, abnormal skin was 
noted, and a diagnosis of tinea versicolor was given.  His 
STRs are otherwise silent for complaints, findings, 
treatment, or diagnosis relating to a skin disease or to 
tinea cruris specifically.  

VA treatment records from February to December 2003 include 
an August 2003 record that reported the Veteran's complaints 
of continued itchiness and flaking, and history of tinea 
cruris.  It also reported that he was given clotrimazole 
cream at his last visit in November 2002.  A November 2003 
record noted the Veteran had a slightly hyperpigmented patch 
on his bilateral inner thighs, without scales.  

At the September 2009 videoconference hearing, the Veteran 
testified that he has dry skin, skin peeling, and a growing 
rash.  He stated that he had the rash in Vietnam, but was 
unsure whether he had it before going to Vietnam.  He 
indicated that no doctor has said that his tinea cruris might 
be related to service.  
It is not in dispute that the Veteran has a current diagnosis 
of tinea cruris, as such is demonstrated by VA treatment 
records.  What he must still establish to substantiate his 
claim of service connection for tinea cruris is that such is 
related to his service.  

There is no competent (medical) evidence in the record of a 
possible nexus between the Veteran's current tinea cruris and 
his service.  VA treatment records only note the diagnosis of 
tinea cruris and report treatment of such disease; there is 
nothing in these records that suggests his tinea cruris may 
be related to his service.  Significantly, the earliest 
clinical notation of tinea cruris of record is in August 
2003.  Notably, the Veteran testified at the September 2009 
videoconference hearing that he had no treatment for his 
tinea cruris until approximately 2000.  A lengthy time 
interval between service and the earliest postservice 
notation of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Here, the interval between the Veteran's 
separation from service and the initial clinical notation of 
tinea cruris in 2003 is approximately thirty-one years.  

The Veteran's own statements relating his current tinea 
cruris to his service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
In such a situation, the benefit of the doubt doctrine does 
not apply, and the claim must be denied.  

Increased Rating for PTSD

Service connection for PTSD was granted in April 2004.  A 10 
percent rating was assigned from November 2003.  An August 
2008 rating decision increased the rating to 30 percent, also 
from November 2003.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
Under 38 C.F.R. § 4.130, Code 9411, a 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

To warrant a 50 percent rating, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 51-60 is appropriate 
where there are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV) 47 (4th ed. 1994).  A GAF score of 61-70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
Id. at 46.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration; however, the Board 
finds that the record does not reflect any distinct period of 
time during the appeal period when the criteria for the next 
higher rating were met.  

VA treatment records reflect that the Veteran has been 
receiving psychiatric treatment since 2003.  A May 2003 
treatment record notes that the Veteran's depression started 
2 years prior.  He complained of difficulty sleeping, low 
energy and motivation, feeling hopeless and helpless; he 
denied having nightmares.  His speech was normal rate and 
tone, his focus and concentration were good, mood and affect 
mildly depressed, thoughts organized, coherent, and goal 
directed.  There was no suicidal or homicidal ideation, and 
no hallucinations or delusions.  A June 2003 treatment record 
notes that helicopters, fireworks, and cars backing bother 
the Veteran.  He reported that he startles easily, and his 
spouse indicated there was increased irritability and anger.  
He also indicated he was having nightmares.  

A December 2003 treatment record notes that the Veteran has 
nightmares and flashbacks every day.  He reported he avoids 
and has re-experiencing with helicopter sounds, war movies, 
and loud noises.  He was found to have an increased startle 
response, and to be hypervigilant.  His speech was normal in 
rate, rhythm, and tone; affect was appropriate; short and 
long-term memory appeared intact; judgment and insight were 
fair; thoughts were clear, linear, and goal-directed.  There 
was no suicidal or homicidal ideation, or delusions or 
paranoia.  The diagnosis was moderate major depressive 
disorder and PTSD.  

On April 2004 examination on behalf of VA, the Veteran 
complained of flashbacks at work.  He reported that he 
isolates himself, that he is easily aroused and startled 
(e.g., hearing loud noises startles him), that he loses his 
temper often, and that he always sits at a corner table in a 
restaurant to "make sure nobody is at [his] back."  He 
indicated that he has worked as an aircraft mechanic and that 
he has a good relationship with his wife and children.  He 
was oriented to time, place, person, and purpose, and his 
appearance and hygiene were appropriate.  His behavior was 
also appropriate.  His mood was sad and his affect was 
blunted.  His speech was normal in rate and volume.  There 
were no panic attacks noted or described; there was no noted 
history of delusions, hallucinations, illusions, or 
obsessional rituals.  His thinking processes appeared to be 
intact and goal directed.  There was no impairment in 
judgment or abstract thinking.  His memory recent and remote 
seemed to be intact.  No suicidal or homicidal thinking was 
noted.  The diagnosis was chronic major PTSD, ongoing, and 
major depressive symptomatology secondary to his PTSD, and 
the GAF score was 60.  

On October 2006 examination on behalf of VA, the Veteran 
complained that he has had trouble sleeping for 7 years, and 
his sleeping problem includes nightmares about combat that 
occur about once a month.  His current symptoms were 
nightmares, being bothered by the sound of helicopters, 
irritability, and nervousness, all occurring constantly.  The 
effect of his symptoms on his daily functioning was 
occasional interference with his marital relationship.  He 
had not been admitted to a hospital for psychiatric reasons, 
and he had not been required to make any emergency room 
visits for his psychiatric problems.  He indicated he had 
been an aircraft mechanic for 35 years, and that his 
relationship with his supervisor and co-workers was good.  
His appearance, hygiene, and behavior were appropriate.  His 
affect and mood were abnormal with a depressed mood which 
occurs as often as 2 times a week (lasting for 4 hours); his 
speech was within normal limits.  There were no panic 
attacks, suspiciousness, delusions, hallucinations, or 
obsessional rituals.  His thought processes were appropriate, 
judgment was unimpaired, and abstract thinking was normal.  
Memory was impaired, but only mildly (e.g., he forgets names, 
directions (he has to re-read directions at work), recent 
events).  There was no suicidal or homicidal ideation.  He 
was noted to have interpersonal difficulties with his 
marriage and work due to PTSD symptoms.  He did not have 
difficulty performing activities of daily living, was able to 
establish and maintain effective work/school and social 
relationships, and was able to maintain effective family role 
functioning.  He was given a GAF score of 70.  

VA treatment records from May 2004 to September 2007 note 
complaints of nightmares about once a week.  A May 2004 
record notes fleeting suicidal ideation, with no intent or 
plan of suicide; he felt helpless, overwhelmed.  His affect 
was constricted.  In March 2006, the Veteran complained of 
continued nightmares, visual hallucinations of a shadow, and 
paranoia (from working with a Vietnamese man who reminded him 
of war time).  His mood was mildly depressed because of his 
sexual dysfunction.  The diagnosis was moderate major 
depressive disorder; the GAF score assigned was 60.  A May 
2006 treatment record notes the continued hallucination of a 
shadow; he denied nightmares.  He had mild suspiciousness, 
but no paranoia.  His PTSD symptoms were found to be mild, 
and not significant.  He was hypervigilant and his mood was 
mildly irritable.  The diagnosis was major depressive 
disorder, in partial remission, and PTSD; he was given a GAF 
score of 65.  

At the September 2009 videoconference hearing, the Veteran 
testified that he did not have many friends, and that he 
stays away from people.  He indicated that he has 
"altercations" at work, but has not been reprimanded.  He 
indicated that he worked the night shift because there are 
fewer people.  He indicated that he has no social interaction 
at home because he no longer lived with his wife (they live 
in different cities).  He reported that he and his spouse 
take turns seeing one another, and that he spends time with 
his wife, daughter, and granddaughter at the beach.  

Throughout the appeal period, the Veteran's PTSD has been 
manifested by nightmares, poor sleep, depression, 
irritability, isolation, hypervigilance, elevated startle 
response, mild memory impairment, and mild suspiciousness and 
some visual hallucinations.  However, VA examinations in 
April 2004 and October 2006, and VA treatment records, do not 
show he has had occupational and social impairment with 
deficiencies in most areas due to symptoms of PTSD.  There 
has been no evidence of abnormal speech, panic attacks, or 
difficulty understanding complex commands.  Additionally, 
there has been no evidence of impaired judgment or impaired 
abstract thinking.  While there has been some evidence of 
memory impairment, it was found to be mild (i.e., forgetting 
names and directions), and commensurate to his current 30 
percent rating.  Additionally, the Veteran was found able to 
establish and maintain effective work and social 
relationships despite his PTSD symptoms.  He accommodates for 
his symptoms at work by taking a night shift, and he has 
repeatedly stated that he has a good relationship with his 
wife and children.  While he and his wife are separated due 
to his job, they visited each other on a regular basis.

The Board notes the GAF scores of 60 on April 2004 VA 
examination and in VA treatment records, and of 65-70 
assigned on October 2006 VA examination and in VA treatment 
records.  Such scores signify that the examinee has mild to 
moderate symptoms or mild or moderate impairment in social, 
occupational, or school functioning.  The record reflects 
that the Veteran does have few friends, isolates himself, and 
has reported some "altercations" with co-workers.  However, 
the record also reflects that he has good relationships with 
his wife, children, and granddaughter.  Hence, while the 
record shows he tends to isolate himself, it does not show 
that he has an inability to establish and maintain effective 
work/school and social relationships.  He has no difficulty 
with activities of daily living.  The record reflects that he 
maintains some meaningful interpersonal relations, and 
represents mild symptoms consistent with GAF scores in the 
61-70 range.  

The Veteran's overall disability picture and his impairment 
of function most nearly approximate the criteria for a 30 
percent rating.  While the manifestations of his symptoms 
have caused him deficiencies in the areas of mood and sleep 
impairment, they have not caused deficiencies in the areas of 
work, family relations, or thinking; hence, they cannot be 
said to cause deficiencies in most areas as to warrant a 
higher (50 percent) rating at any time during the appeal 
period.  The preponderance of the evidence is against a 
higher rating, and the benefit of the doubt rule does not 
apply.  

The Board has also considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found inadequate 
because it does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  In this case, comparing the Veteran's 
disability level and symptomatology to the rating schedule 
criteria outlined above, the degree of disability throughout 
the entire appeal period is contemplated by the rating 
schedule, and the assigned rating is, therefore, adequate; 
referral for extraschedular consideration is not required.  


ORDER

A rating in excess of 30 percent for PTSD is denied.  

Service connection for tinea cruris is denied.  


REMAND

Regarding the claim for an increased rating for bilateral 
hearing loss disability, the Board notes that the Veteran was 
last examined in October 2006.  At the September 2009 
videoconference hearing, he testified that his hearing loss 
has increased in severity since his last examination.  
Accordingly, a contemporaneous VA examination to assess the 
current severity of the disability is necessary.  

The Veteran is advised that the law provides that when a 
claimant fails (without good cause) to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

Finally, it is noteworthy that the Court has held that 
"staged" ratings are appropriate for an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
audiological evaluation of the Veteran 
(with audiometric studies) to determine 
the current severity of his service-
connected bilateral hearing loss.  In 
conjunction with the scheduling of the 
examination, he should be advised of the 
provisions of 38 C.F.R. § 3.655.  The 
Veteran's claims file should be reviewed 
by the examiner in conjunction with the 
examination.  The report of the 
examination should include comment by the 
examiner regarding the functional 
impairment that results from the level of 
hearing loss shown.  

2.  The RO should then readjudicate this 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found).  If the benefit 
sought remains denied, the RO should issue 
an appropriate SSOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


